        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 1 of 34



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


 DIEGO CERVANTES, Individually           :
 and on Behalf of the Invesco 401(k)     :
 Plan and All Others Similarly           :
 Situated,                               :
                                         :
       Plaintiff,                        :
                                         :
       v.                                :
                                         :
 INVESCO HOLDING COMPANY                 :         CIVIL ACTION NO.
 (US), INC., et al.                      :         1:18-cv-02551-AT
                                         :
       Defendant.                        :

                                    ORDER

      This case comes before the Court on Defendant Invesco Holding Company

(US), Inc., Invesco Ltd., Invesco Trust Company, Invesco Advisers, Inc., Invesco

Benefits Plan Committee, Suzanne Christensen, John Coleman, Washington

Dender, Peter Gallagher, David Genova, Douglas Sharp, Ben Utt, Gary Wendler,

Kevin M. Carome, Loren M. Starr, and John Does’ 1–20 (collectively,

“Defendants”) Motion to Dismiss the Plaintiff’s Amended Complaint. [Doc. 67.]

I.    BACKGROUND

      Plaintiff Diego Cervantes is a participant in Invesco Ltd.’s 401(k) Plan (the

“Plan”), an employee retirement plan offered to employees of Invesco and

Invesco’s wholly-owned subsidiaries. (See Am. Compl., Doc. 60 at 1.) The Plan is

an employee pension benefit plan under the Employee Retirement Income
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 2 of 34



Security Act of 1974, 29 U.S.C. §§ 1001–1461 (ERISA), and a defined contribution

individual account plan, meaning that the Plan “provides for an individual account

for each participant and for benefits based solely upon the amount contributed to

the participant’s account.” ERISA § 3(34), 29 U.S.C. § 1002(34). Having well over

$890 million in assets and over 3,700 participants as of 2016, the Plan is one of

the largest defined contribution plans in the United States. (Am. Compl., Doc 60

¶ 24, 40, 104.)

       On May 24, 2018, Plaintiff brought this putative class action against

Defendants, Invesco Holding Company (US) Inc. (formerly IVZ, Inc.) (“Invesco

Holding Inc.”), which is the Plan Sponsor, and several of its wholly-owned

subsidiaries, affiliated entities, and executives involved with the sponsorship and

management of the Plan. (See generally Original Compl., Doc. 1.) The gravamen

of the complaint is that the Invesco Holding Inc. and its board of directors 1

(collectively, the “Plan Sponsor”) and the Invesco Benefits Planning Committee

(“IBPC”), all as fiduciaries of the plan, breached their fiduciary duties of prudence

and loyalty by “structuring the Plan . . . to solely benefit Invesco and its affiliate

entities to the detriment of Plan participants,” (Id. ¶ 5), and by engaging in




1Plaintiff alleges that the Board of Directors of Invesco Holding Inc., which as Plan Sponsor is
responsible for overseeing the Plan’s appointment and designation of Plan fiduciaries and the
Plan administrator, consisted of two senior Invesco executives, Kevin Carome, Senior Managing
Director and General Counsel, and Loren Starr, Chief Financial Officer and Senior Managing
Director, both named Defendants. (Am. Compl. ¶ 17–18.) Given their discretionary authority,
Plaintiff argues that they were also fiduciaries within the meaning of ERISA § 3(21), 29 U.S.C.
§ 1002(21). (Id. ¶ 19.)


                                               2
          Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 3 of 34



transactions prohibited under ERISA to benefit Invesco, its affiliates, and its

executives. (Id. ¶ 2–8.)

       Plaintiff further alleges that Invesco Ltd., as the employer of the named

fiduciaries under the Plan, as well as Invesco Advisers and Invesco Trust Co. (the

“Investment Managers”), which are both wholly-owned Invesco subsidiaries

selected by IBPC to manage a majority of the Plan’s investments, are parties in

interest within the meaning of ERISA § 3(14), 29 U.S.C. § 1002(14) and as such

engaged in prohibited transactions in violation of ERISA § 406(b), 29 U.S.C. §

1106(b). (Id. ¶ 20, 129–133.)

       According to the terms of the Plan, as set forth in the Plan Document (Defs.’

Mot. to Dismiss, Ex. 1), 2 participants may make before-tax or after-tax

contributions between 1% and 75% of their annual salary, with a percentage

matched by the Company. After participants make their contributions, the Plan

offers participants an assortment of investment options. The success of those

investments in the returns they yield, reduced by the amount of fees and expenses

charged for making those investments by or on behalf of the plan participant, then

determines how much income the participant will have at her or his retirement.

(Am. Compl., Doc. 60 ¶ 3, 38.)

       Participants had two options for investing contributions: first, they could

select from a set of investment funds that were selected by the plan’s investment


2 The Court considers the Plan Document attached to Defendants’ Motions to Dismiss as
incorporated into the pleadings because the document is: (1) central to Plaintiff’s claims; and (2)
not in dispute. See Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.2002).


                                                3
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 4 of 34



managers, or second, they could open a self-directed brokerage account with

Charles Schwab & Co., Inc. (the “Schwab Account”). (Id. ¶ 3.)

      Although Plaintiff has not alleged that he opened an account with Charles

Schwab & Co., Inc., he claims that the Schwab Account was specifically structured

so as to restrict participants’ choices to exchange traded funds (“ETF”) affiliated

with Invesco, thereby disallowing investment in blue chip common stocks and

ETFs offered by the three largest ETF companies, Vanguard, BlackRock, and State

Street, which are direct competitors of Invesco affiliate PowerShares, the fourth

largest ETF company. (Id. ¶ 6–7, 53.)

      Plaintiff names five groups of defendants: Invesco Holding Company (US),

Inc. (“Invesco Holding Co.”), Invesco Ltd. (“Invesco”), Invesco Benefits Plan

Committee (“IBPC”) and eight of its members (the “IBPC Defendants”), Invesco

Advisers and Invesco Trust Co. (the “Investment Manager Defendants”), and

“John Does 1-20” (the “Doe Defendants”), whose identities have not been

determined but would purportedly include additional officers and employees of

Invesco who were fiduciaries or parties in interest. (Id. ¶ 14–25.)

      Defendant Invesco Ltd. is an investment management company

headquartered in Atlanta, Georgia, and incorporated under the laws of Bermuda.

(Id. ¶ 14; Plan Document at 9.) Invesco Ltd. is the ultimate parent of the wholly-

owned subsidiaries Invesco Advisers, Inc. (“Invesco Advisers”) and Invesco Trust

Company (“Invesco Trust Co.”) that Plaintiff alleges to both sponsor and manage

the Plan. (Id. ¶ 14–15.)


                                         4
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 5 of 34



       The Plan Document states that the IBPC shall be the named fiduciary of the

Plan and that it shall have “exclusive responsibility and complete discretionary

authority to control the operation, management, and administration of the Plan.”

(Id. at 36.) Plaintiff alleges that the IBPC is “composed of senior Invesco executives

who have an interest in promoting Invesco’s asset business,” and that because

these executives’ bonus performance criteria under the Invesco Executive Bonus

Plan are based on factors such as assets under management, operating revenues,

and net asset flow, each of the Invesco executives on the IBPC have a “strong

personal incentive[] to use Plan assets” to benefit Invesco’s business to the

detriment of the Plan participants. (Am. Compl., Doc. 60 ¶ 42.)3

       Plaintiff’s complaint alleges six counts covering May 25, 2012, until the date

of Judgment (the “Class Period”). Count I alleges that the Plan Sponsor Defendants

and IBPC Defendants breached their fiduciary duties in violation of ERISA

§ 404(a) and (b), 29 U.S.C. § 1104. Plaintiff alleges that these defendants violated

their duties to act prudently and in the exclusive benefit of the plan participants by

stacking investment options with between 55% and 68% Invesco-affiliated options,

and in some categories such as high yield bond and diversified emerging markets,

exclusively Invesco-affiliated options, despite the fact that these Invesco-affiliated


3 Plaintiff named as Defendants eight senior Invesco executives on the IBPC who were named
fiduciaries under the Plan Document: (1) Washington Dender, Head of Human Resources and
Committee Chairperson; (2) Ben Utt, Managing Director of U.S. Institutional Sales and Services;
(3) Gary Wendler, Head of Product Development and Investment Measurement/Risk; (4)
Suzanne Christensen, Head of Enterprise Risk & Analytics; (5) Peter Gallagher, Head of U.S.
Retail Sales; (6) John Coleman, Managing Director and Chief Administrative Officer; (7) Douglas
Sharp, Head of EMEA Retail Group (removed in October 2015); and (8) David Genova, Global
Investments Director. (Am. Compl., Doc. 60 ¶ 21–22); (Doc. 67-4 at 36.)


                                              5
          Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 6 of 34



options performed worse than or charged higher fees than readily available

alternatives. (Id. ¶ 110–119.) For example, in 2017, Invesco offered twenty-five

total investment options. (Id. ¶ 46.) Of those twenty-five options, fifteen were

Invesco-affiliated, and further, of the fifteen actively-managed options, only one

was not Invesco-affiliated. (Id.)4 Further, Plaintiff states that between 2012 and

2017, nine investment categories provided only Invesco-affiliated options: High

Yield Bond, World Allocation/Allocation—30% to 50% Equity, Large Blend, Mid-

Cap Growth, Small Value, Small Growth, Foreign Large Growth, Diversified

Emerging Markets, and Stable Value/Money market-Taxable. (Id. ¶ 47.)

       Count II alleges that the Plan Sponsor Defendants breached their fiduciary

duties by failing to monitor other fiduciaries of the Plan who inadequately

performed their fiduciary duties and by failing to have a process by which Plan

Investments would be monitored and evaluated. (Id. ¶ 121–126.)

       Count III alleges that the Plan Sponsor Defendants and IBPC engaged in

prohibited transactions with Investment Manager Defendants, who Plaintiff

alleges are parties in interest to the Plan. As a result, Plaintiff alleges, these

Defendants have cost Plaintiff and class members “millions of dollars in the form



4 Defendants have created some confusion about how many Invesco-affiliated options existed by
relying on their own reckoning, supported not by allegations in the complaint, but by an
attachment to their Motion to Dismiss. (MTD App. A). Based on this attachment, Defendants state
that there were twenty-five affiliated options during the Class Period. This “twenty-five” number
repeated throughout the Motion to Dismiss is not the same as the twenty-five total investment
options Plaintiff alleges existed in the single year of 2017 (of which fifteen were Invesco-affiliated).
If Defendants have correctly outlined the available Invesco-affiliated options, it would greatly
assist the Court for Plaintiff in a subsequent Amended Complaint to state the cumulative total
number of Invesco-affiliated options which were available in the years Plaintiff focuses on.


                                                   6
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 7 of 34



of higher fees and lower returns on their investments.” (Am. Compl. ¶ 137.) For

example, Plaintiff alleges that the fiduciary defendants “steered participants

invested in the Invesco Emerging Market Equity Trust, with an operating expense

of 0.21%, into the Invesco Developing Markets mutual fund with an operating

expense of 1.01%,” even though the latter fund “had a track record of

underperformance.” (Id. ¶ 134.) Plaintiff also alleges that Plan Sponsors and IBPC

paid unreasonably high management fees to the parties in interest. (Id. ¶ 135–137.)

      Count IV alleges that Plan Sponsor Defendants and IBPC engaged in

prohibited transactions because the IBPC executives received financial benefits

through the Invesco Executive Incentive Bonus Plan for increasing assets under

management, which constituted a “strong personal incentive” for IBPC executives

to steer participants’ contributions towards Invesco-affiliated investments. (Am.

Compl. ¶ 42, 140–146.) As a result, Plaintiff alleges, “[b]y December 31, 2016,

$569,797,686 or 81% of investments by Plan participants were in Invesco-affiliated

funds.” (Id. ¶ 50.)

      Count V alleges that Plan Sponsor Defendants, IBPC, as well as the

Investment Manager Defendants knowingly participated in each of the fiduciary

breaches, and therefore are liable for each other’s breaches in addition to their own

under ERISA § 405(a), 29 U.S.C § 1105(a). Plaintiff has also alleged that the

Investment Manager Defendants Invesco Advisers and Invesco Trust Co. are

parties in interest within the meaning of ERISA § 3(14), 29 U.S.C § 1002(14) (id. ¶

23, 131), but Plaintiff also argues here that the Investment Manager Defendants


                                         7
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 8 of 34



owed a fiduciary duty to the Plan and its Participants. (Id. ¶ 145, 150 (stating “[t]he

Invesco Plan Sponsor Defendants, the Benefits Committee Defendants, and the

Investment Manager Defendants were all fiduciaries of the Plan within the

meaning of ERISA § 402(a), 29 U.S.C. § 1102(a), ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), or both.”).) Plaintiff alleges that Investment Managers are, at a

minimum, parties in interest, “even if they are not fiduciaries.” (Id. ¶ 153.)

      Finally, Count VI alleges that Invesco Ltd. and the Investment Manager

Defendants, even as non-fiduciaries, are still subject to liability under ERISA

§ 502(a)(3), 29 U.S.C. §1132(a)(3), because they “would have known” that the

other Defendants were fiduciaries and that knowledge possessed by senior

executives appointed by Invesco would be imputed to Invesco. (Am. Compl. ¶ 154.)

Therefore, those defendants “would have been aware” of the breaches and

prohibited transactions, including the charging of excessive fees, conflicts of

interests of IBPC Defendants and Plan Sponsor Defendants, the selection of

investments intended only to increase assets under management and Invesco

profits, and the investment of Plan assets in the Invesco Short-Term Investment

Fund (“ISTIF”). (Id. ¶ 155.) The ISTIF was the subject of a 2016 settlement between

the U.S. Department of Labor and Invesco Trust Co. for approximately $10.2

million, according to Plaintiff’s Complaint. (Id. ¶ 96.) Invesco Trust Co. allegedly

inflated the ISTIF’s net asset value by “retaining a portion of the ISTIF’s income

that should have been distributed to investors” and by “entering into a series of




                                          8
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 9 of 34



support agreements with an affiliate of Invesco to provide contingent financial

support . . . .” (Id. ¶ 95.)

II.    LEGAL STANDARD

       This Court may dismiss a pleading for “failure to state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). A pleading fails to state a claim

if it does not contain allegations that support recovery under any recognizable legal

theory. 5 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure §

1216 (3d ed. 2002); see also Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). In

considering a Rule 12(b)(6) motion, the Court construes the pleading in the non-

movant’s favor and accepts the allegations of facts therein as true. See Duke v.

Cleland, 5 F.3d 1399, 1402 (11th Cir. 1993). The pleader need not have provided

“detailed factual allegations” to survive dismissal, but the “obligation to provide

the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). In essence, the

pleading “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Iqbal, 556 U.S. 662 at 678 (quoting Twombly,

550 U.S. at 570).

III.   DISCUSSION

       Defendants move to dismiss all claims for failure to state a claim under Fed.

R. Civ. P. 12(b)(6). They further claim that Counts III and IV (the “prohibited

transactions claims”) are barred by the statute of limitations, 29 US Code § 1113,


                                          9
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 10 of 34



or under exemptions in 29 U.S.C. § 1108(b)(2), (c)(2), and that Counts II, V, and

VI (the “monitoring and cofiduciary liability claims”), as derivative claims, must

also be dismissed. For the reasons set forth below, the motion is GRANTED, but

such dismissal is with leave to amend.

      A.     Breach of Fiduciary Duty and Failure to Monitor
             (Counts I, II, V, and VI)

      The Employee Retirement Income Security Act of 1974 was “designed to

promote the interests of employees and their beneficiaries in employee benefit

plans” and imposes the twin duties of loyalty and prudence on plan fiduciaries to

promote these interests. Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 90 (1983).

These duties are well-recognized as being “the highest known to the law,” requiring

that a fiduciary discharge his responsibilities “with the care, skill, prudence, and

diligence” that a prudent person “acting in a like capacity and familiar with such

matters” would use, and, “with respect to a plan[,] solely in the interest of the

participants and beneficiaries.” Chao v. Hall Holding Co., 285 F.3d 415, 426 (6th

Cir. 2002) (quoting 29 U.S.C. § 1104(a)(1) and Howard v. Shay, 100 F.3d 1484,

1488 (9th Cir. 1996); see also Tibble v. Edison Intern., 135 S. Ct. 1823, 1827 (2015).

      To determine “the contours of an ERISA fiduciary’s duty, courts often must

look to the law of trusts.” Tibble, 135 S. Ct. at 1828; see also Firestone Tire and

Rubber Co. v. Burch, 489 U.S. 101, 110 (recognizing that ERISA “abounds with the

language and terminology of trust law.”). The “content of the duty of prudence

turns on ‘the circumstances . . . prevailing’ at the time the fiduciary acts.” Fifth



                                         10
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 11 of 34



Third Bancorp v. Dudenhoeffer, 573 U.S. 409, 425 (2014) (quoting 29 U.S.C. §

1104(a)(1)). As such, “the appropriate inquiry will necessarily be context specific.”

Id. In stating a claim for breach of fiduciary duty under ERISA, the plaintiff bears

the burden of making a prima facie showing that the defendant acted as a fiduciary,

breached its fiduciary duties, and caused a loss to the plan. See Roth v. Sawyer-

Cleator Lumber Co., F.3d 915, 917 (8th Cir. 1994); Meiners v. Wells Fargo & Co.,

898 F.3d 820, 822 (8th Cir. 2018); Braden, 588 F.3d at 594.

      As a general matter, the duty of loyalty under the common law of trusts

prohibits fiduciaries from “engaging in transactions that involve self-dealing or

that otherwise involve or create a conflict between the trustee’s fiduciary duties

and personal interests.” Patterson v. The Capital Grp. Cos., Inc., No. 17-CV-4399,

2018 WL 748104, at *4 (C.D. Cal. Jan. 23, 2018) (quoting Restatement (Third) of

Trusts). Although self-dealing is prohibited under common law, ERISA makes a

departure from the common law in that fiduciaries may wear different hats. See

Pegram v. Herdrich, 530 U.S. 211, 225 (2000). “ERISA does require, however, that

the fiduciary with two hats wear only one at a time, and wear the fiduciary hat when

making fiduciary decisions.” Id.

      An ERISA fiduciary is held to the objective “prudent person” standard under

29 U.S.C. § 1104(a)(1)(B), which “focuses on the process of the fiduciary’s conduct

preceding the challenged decision.” Pension Ben. Guar. Corp. ex. Rel. St. Vincent

Catholic Med. Centers Ret. Plan v. Morgan Stanley Inv. Mgmt. Inc., 712 F.3d 705,

730; see also Braden, 588 F.3d at 595 (emphasizing that the Court “focus[es] on


                                         11
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 12 of 34



the process by which [the fiduciary] makes its decisions rather than the results of

those decisions” in evaluating whether the fiduciary acted prudently).

      An ERISA plaintiff’s burden is not simple, and courts evaluating ERISA

claims at this stage “must be cognizant of the practical context of ERISA litigation.”

Braden, 588 F.3d at 598.

      No matter how clever or diligent, ERISA plaintiffs generally lack the
      inside information necessary to make out their claims in detail unless
      and until discovery commences. Thus, while a plaintiff must offer
      sufficient factual allegations to show that he or she is not merely
      engaged in a fishing expedition or strike suit, we must also take
      account of their limited access to crucial information. If plaintiffs
      cannot state a claim without pleading facts which tend systemically to
      be in the sole possession of defendants, the remedial scheme of the
      statute will fail, and the crucial rights secured by ERISA will suffer.
      These considerations counsel careful and holistic evaluation of an
      ERISA complaint’s factual allegations before concluding that they do
      not support a plausible inference that the plaintiff is entitled to relief.

Id. The levels of knowledge required, and accessible, by plaintiffs bringing breach

of fiduciary claims, therefore, are not equal. Due to the disclosure and reporting

requirements carefully set forth in ERISA, plaintiffs do have extensive access to

information on investment funds offered under the plan and its performance, as

well as procedures prescribed by the plan and information regarding its

administration and processes. On the other hand, however, because the “methods

and actual knowledge” of processes by which fiduciaries made decisions in that

capacity “tend to be in the sole possession of [that fiduciary],” Meiners, 898 F.3d

at 822 (quoting Braden, 588 F.3d at 598), ERISA plaintiffs are often left “to use

the data about the selected funds and some circumstantial allegations about



                                          12
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 13 of 34



methods to show that a prudent fiduciary in like circumstances would have acted

differently.’” Id.

       However, Defendants correctly point out that choosing poorly performing

funds or generally alleging excessive fees is insufficient to state a claim. See

Meiners, 898 F.3d at 822–24 (finding that “[a]bsent any well-pled factual

allegations that [the defendants’] funds were an imprudent choice, no inference

can be drawn . . . that the . . . [d]efendants retained those funds (or made them

default investments) out of improper motives.”). Because lawful and prudent

decisions may have the same result as unlawful and imprudent decisions in this

context, complaints that, when read as a whole, merely allege that fiduciary duties

were breached because funds underperformed do not state a claim. Id.

       With the exception of one fund, the Amended Complaint fails to plausibly

plead underperformance. 5 For most of the challenged funds, Plaintiff provides

benchmarks for some years, but not others. (Am. Compl. ¶¶ 72 (2014), 77 (2011,

2012, 2014), 78 (2016), 83 (2009, 2011, 2013), 84 (2015, 2017, 2018), 89 (2008,

2011), 90 (2015, 2016, 2018).) For some of the funds, Plaintiff pleads that the funds

were ranked in the bottom percentage of the given fund’s investment category but

does not plead the ranking for each year in the Class Period. (E.g., Am. Compl. ¶¶




5The Court notes Defendants’ objection to Plaintiff’s failing to mention several other Invesco-
affiliated funds in the Amended Complaint. (Defs.’ Br. MTD at 10.) Plaintiff alleges that the funds
which were included are “representative examples of Invesco-affiliated funds that were
imprudent.” (Am. Compl. ¶ 61.) However, when considering Plaintiff’s omission of the other
affiliated funds, together with the absence of adequate data alleged regarding the nine included
funds, the Court is concerned that Plaintiff may be hiding the ball.


                                                13
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 14 of 34



72 (2011, 2016), 77 (2014).) 6 The Court cannot say that this spotty pleading

“provide[s] a sound basis for comparison — a meaningful benchmark.” Meiners,

898 F.3d at 822.

       Furthermore, while Plaintiff has chosen a somewhat arbitrary six-year

period for calculating cumulative gains, during that same period, the annual

performance of the targeted funds is mixed. Cf. Pledger, 240 F. Supp. 3d 1314, 1327

(N.D. Ga. 2017) (affiliated “funds drastically underperformed alternatives.”).

Plaintiff argues in response that the question of overperformance presents a fact

issue (Pl.’s Resp. Br. at 15), but as Defendants correctly point out, “Plaintiff’s own

allegations make clear that the example Invesco funds in fact outperformed

seventeen of Plaintiff’s nineteen chosen alternatives at various points in time.”

(Defs.’ Br. MTD at 12 (citing Am. Compl. ¶¶ 69, 74, 80, 86, 92) (emphasis

omitted)).

       Furthermore, while the Amended Complaint is full of references to

“excessive fees,” with the exception of one fund, Plaintiff does not plead anything

about the fees or expense ratio of any of the funds at all. (Def.’s Br. MTD at 16.)

The sole exception is the set of allegations regarding the Emerging Markets Equity

Trust (EMET) and the Developing Markets Fund (GTDFX). While Plaintiff does

not allege these two funds consistently underperformed, Plaintiff does allege that



6It is difficult for the Court to discern what is meant by a fund being placed in the “bottom 74%
of comparable mutual funds.” (Am. Compl. ¶ 72.) Plaintiff does not clarify whether this means
that only 26% of comparable funds outperformed the fund, or that 74% of funds outperformed
the fund.


                                               14
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 15 of 34



GTDFX was underperforming at the time it was substituted for EMET. (Am.

Compl. ¶ 65.) Plaintiff also alleges GTDFX had an expense ratio nearly 5 times as

high as EMET. (Id. ¶ 64.) However, this single alleged oversight is nothing like the

widespread “drastic[] underperform[ance]” alleged in Pledger, 240 F. Supp. 3d at

1327. The fact that Plaintiff has alleged a single instance of a questionable decision

by Defendants in the last six years does not in and of itself create an inference of

wrongdoing.

      However, the Court does not agree with Defendants that leave to amend the

complaint should be denied as futile. Plaintiff’s allegations that “during the Class

Period, between 55% to 68% of all Plan Investments were affiliated with Invesco,”

(Am. Compl. ¶ 46), and that “[b]y December 31, 2016, $569,797,686 or 81% of

investments by Plan participants were in Invesco-affiliated funds” (id. ¶ 50) give

the Court pause when it takes into consideration the allegation that “the bonus

performance criteria under the Invesco Executive Incentive Bonus Plan includes

assets under management, net revenue yield on assets under management,

operating revenues, and net asset flows.” (Id. ¶ 43.) These allegations are further

concerning considering Plaintiff’s allegations regarding the limitation of access to

non-Invesco affiliated funds (id. ¶ 47), but the Court cannot say that Plaintiff has

plausibly alleged that this state of affairs arose by conduct “tainted by failure of

effort, competence, or loyalty.” Braden, 588 F.3d at 596. Perhaps there is a “there”

there, perhaps not. In light of Plaintiff’s request for leave to amend, (Pl.’s Resp. Br.

at 25 n.19) and the possibility that “a more carefully drafted complaint” could state


                                          15
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 16 of 34



a claim, the Court must give Plaintiff the opportunity to try. Woldeab v. Dekalb

Cty. Bd. of Educ., 885 F.3d 1289, 1291 (11th Cir. 2018) (quoting Wagner v. Daewoo

Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n.1 (11th Cir. 2002) (en banc)).

       As for Counts II, V, and VI for failure to monitor, co-fiduciary liability, and

non-fiduciary participation in fiduciary breach, Defendants move to dismiss these

as derivative claims dependent on whether the Court finds an underlying breach

of fiduciary duty. Because Plaintiff has not alleged enough at this stage to state a

claim for the underlying breaches, the Court GRANTS Defendants’ motion to

dismiss counts II, V, and VI, with leave to amend.

B.     Standing to Raise Claims Regarding the Schwab Account

       In order to proceed, Plaintiff must have both Article III standing as well as a

cause of action under ERISA to bring claims against the Plan on behalf of himself

and the Class. 7 Defendants move to dismiss Plaintiff’s claims regarding the

Schwab Account, a self-directed brokerage window offered under the Plan, because

Plaintiff did not allege he had invested in that specific Plan service option and

therefore was not harmed by the performance of those accounts. (Defs.’ Br. MTD

at 17.) The Court finds that although Plaintiff may not have participated in every

investment option or service under the Plan, he has met the requirements of Article




7Plaintiff defines the Class as “[a]ll participants in the Invesco 401(k) Plan from May 25, 2012 to
the date of Judgment (the “Class Period”). Excluded from the Class are Defendants and their
families, the officers and directors of Invesco Ltd. and any of its subsidiaries, at all relevant times,
members of their immediate families and their legal representatives, heirs, successors or assigns,
and any entity in which Defendants have or had a controlling interest.” (Am. Compl., Doc. 60 ¶
103.)


                                                  16
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 17 of 34



III to bring his claims against the Defendants on behalf of himself. However, the

Court will reserve ruling as to whether he has established standing to bring claims

on behalf of the putative class members for the following reasons.

      The doctrine of standing serves to “identify those disputes which are

appropriately resolved through the judicial process,” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560 (1992), and confers power on a federal court to hear

only those cases that present a true “case” or “controversy” within the meaning of

Article III of the U.S. Constitution.         Threshold individual standing is an

“irreducible constitutional minimum” that requires a plaintiff to have suffered an

“injury in fact” that is “fairly traceable to the challenged action of the defendant”

and likely to be “redressed by a favorable decision.” Id. at 560–61.

      A plaintiff who brings suit as a class representative, however, does not

acquire Article III standing on the basis of the class action. See Brown v. Sibley,

650 F.2d 760, 770 (5th Cir. 1981), superseded by statute on other grounds,

McMullen v. Wakulla Cty. Bd. of Cty. Commissioners, 650 F. App’x 703, 705 (11th

Cir. 2016). Instead, the plaintiff must first satisfy the threshold individual

requirements of Article III standing, after which a plaintiff may bring causes of

action based on conduct that not only caused him harm, but “which sweep more

broadly than the injury he personally suffered.” Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 591 (8th Cir. 2009). Even in class actions, these elements must be

demonstrated by the party invoking federal jurisdiction “with the manner and

degree of evidence required at the successive stages of the litigation.” Lujan at 560.


                                         17
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 18 of 34



See generally O’Shea v. Littleton, 414 U.S. 488 (1974); Sierra Club v. Morton, 405

U.S. 727 (1972).

      It is well settled that federal courts “routinely entertain suits which will

result in relief for parties that are not themselves directly bringing suit.” Sprint

Commc’ns Co. v. APCC Servs., Inc., 554 U.S. 269, 287 (2008). The key, then, is not

to confuse or conflate Article III’s requirements for threshold individual standing

with requirements set forth in Fed. R. Civ. P. 23. See Fallick v. Nationwide Mut.

Ins. Co., 162 F.3d 410, 422 (6th Cir. 1998).

      A plaintiff who brings suit alleging ERISA violations is not required to have

invested in every plan option in order to have standing to challenge the allegedly

violative conduct, so long as “the gravamen of the plaintiff’s challenge is to the

general practices which affect all of the plans.” Id.; see Braden, 588 F.3d at 593;

Forbush v. J.C. Penney Co., Inc., 994 F.2d 1101 (5th Cir. 1993), abrogated on other

grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011), (finding that

because the plaintiff sufficiently alleged that defendants violated their duties

through a claims procedure that was applied uniformly to class members, her

participation in only one of the four plans involved still sufficed for Article III

standing). In other words, “once a potential ERISA class representative establishes

his individual standing to sue his own ERISA-governed plan, there is no additional

constitutional standing requirement related to his suitability to represent the

putative class of members of other plans to which he does not belong.” Fallick, 162

F.3d at 424.


                                         18
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 19 of 34



      Courts in this district have previously addressed an ERISA plaintiff’s

standing to bring suit for alleged misconduct impacting investment funds beyond

their own. See Fuller v. SunTrust Banks, Inc., No. 1-11-cv-784, 2012 WL 1432306,

at *8 (N.D. Ga. Mar. 20, 2012); Johnson v. Delta Air Lines, Inc., No. 17-cv-02608

(N.D. Ga. Dec. 12, 2017) (ECF No. 53). In Fuller, a plan participant sued a former

employer for various alleged ERISA violations. No. 1-11-cv-784, 2012 WL 1432306,

at *1. The employer moved to dismiss, arguing that the participant lacked standing

to claims violations arising from one of the funds the participant challenged

because she did not invest in that fund. Id. at *8. The court granted the motion,

holding that the participant “beyond the bare assertion that a breach of fiduciary

duty harms all plan participants, has not described how the offering of a fund in

which she did not invest caused her a non-speculative injury.” Id. The court,

however, recognized that “a plaintiff might be able to show that the constellation

of funds in the plan is structured in such a way that plaintiff would sustain injury

from selection and offering of an investment not made by plaintiff.” Id.

      In Johnson, the participants alleged “breaches involv[ing] particular

investment options and excessive recordkeeping fees.” No. 17-cv-02608, slip op.

at 1 (ECF No. 53 at 1). The participants had not alleged in their complaint that

they invested in certain plan funds or paid the excessive fees, and the court

therefore held that they did not suffer a “concrete and particularized injury.” Id.

slip op. at 3. The court stated in a barebones decision that it “need not delve into

whether Plaintiffs could allege they personally suffered the injuries that


                                         19
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 20 of 34



purportedly affected the plan, because [p]laintiffs did not do so.” Id. slip op. at 3

n.1.

       Plaintiff here alleges that Defendants breached their fiduciary duties in

several practices, including in their deliberate structuring of the Schwab Account

to only offer Invesco-affiliated PowerShares ETFs, which were “substandard”

(Am. Compl., Doc. 60 ¶ 59, 98), and by disallowing ETFs offered by any non-

Invesco-affiliated company in order to charge excessive fees for their own benefit

and to increase PowerShares’s volume of ETF shares traded. (Am. Compl., Doc.

60 ¶ 97–102.) Although Plaintiff did not allege he ever participated in the

Schwab Account, he maintains that Defendants’ misconduct is part and parcel

with the same imprudent, self-serving course of action that has injured his

retirement savings and the retirement savings of all participants. (Id. ¶ 100.)

       Because the Court has held that Plaintiff failed to state a claim of his own for

breach of fiduciary duty, the Court is unable to reach the question of Plaintiff’s

standing to raise claims about the Schwab Account on behalf of the class. The Court

does not want to entangle the merits of the case with the question of standing, but

without having properly alleged a claim of his own, Plaintiff has no ability to bring

a claim on behalf of a class as to the Schwab Account at this juncture.

       As the Court is granting Plaintiff leave to amend his Complaint, the Court

will briefly discuss the standing issue further. The Court does not agree with the

line of cases which have held that a plaintiff’s failure to use products similar to the

Schwab Account in this case forecloses standing to bring claims arising from these


                                          20
       Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 21 of 34



products on a classwide basis. See Dorman v. Charles Schwab Corp., No. 17-cv-

00285, 2018 WL 6803738 (N.D. Cal. Sept. 20, 2018), arbitration compelled by No.

18-15281, 2019 WL 3939644 (9th Cir. Aug. 20, 2019). In Dorman, the court held

that the plaintiff lacked standing to bring claims related to a self-directed

brokerage system in which the plaintiff did not enroll. Id., 2018 WL 6803738, at

*5.

      The Court would not reach the same result as Dorman, at least at this stage

of the proceeding. Plaintiff has alleged that misconduct regarding the Schwab

Account arises from the same misconduct that injured his retirement savings and

the retirement savings of all participants. While the Court has dismissed these

counts with leave to amend, the Court cannot say as a matter of law that Plaintiff

would never have standing to bring such a claim in connection with a properly

alleged cause of action against Defendants. Defendants do not contend that the

Schwab Account is somehow not part of the Plan. (See Defs.’ Br. MTD at 19 n.10

(citing the Summary Plan Document).) Barring a plaintiff who may otherwise hold

an ERISA claim from challenging conduct which is part and parcel with the

plaintiff’s claim is at odds with the Supreme Court’s cases which hold ERISA’s

enforcement provisions “protect the entire plan.” LaRue v. DeWolff, Boberg &

Assocs., Inc., 552 U.S. 248, 252 (2008) (quoting Massachusetts Mut. Life Ins. Co.

v. Russell, 473 U.S. 134, 142 (1985)). Plaintiff need not show that he has invested

in every plan option in order to have standing to challenge the allegedly violative

conduct, so long as “the gravamen of the plaintiff’s challenge is to the general


                                        21
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 22 of 34



practices which affect all of the plans.” Fallick, 162 F.3d at 422; see also Braden,

588 F.3d at 593.

       One final note on standing. The Court is careful not to conflate Article III’s

requirements for threshold individual standing with requirements set forth in

Federal Rule of Civil Procedure 23. See Fallick v. Nationwide Mut. Ins. Co., 162

F.3d 410, 422 (6th Cir. 1998). However, at the outset of this case, the Court is

concerned that the bulk of Plaintiff’s First Amended Complaint alleges conduct

related to funds in which he did not invest. He may be able to amend his complaint

to both state a claim that Defendants’ conduct affected him, and to allege that the

conduct was part of a pattern that affected the Schwab Account. 8 However, if his

allegations once again solely center on misconduct regarding a single fund

(GTDFX) and the Schwab Account, which he did not utilize, it bears on his

adequacy as a class representative and the typicality of his own claims.

       B.     Prohibited Transaction Claims (Counts III and IV)

       Defendants move to dismiss Plaintiff’s prohibited transaction claims on the

grounds of statute of limitations and ERISA’s reasonable compensation



8 Plaintiff does not need to allege he was personally harmed by each act of accused misconduct
which affected the plan. Leber v. Citigroup 401(k) Plan Inv. Comm., 323 F.R.D. 145, 157 (S.D.N.Y.
2017) (“In the case sub judice, plaintiffs do have a clear path to demonstrating defendants’
misconduct without undertaking the kind of fund-by-fund analysis that was unavoidable in
Retirement Board. Proving the “interrelated and overlapping” duty of prudence and loyalty
claims that are at issue in this case . . . will require an inquiry into defendants’ conduct in
managing the Plan, which plaintiffs allege was uniform and not dependent on the idiosyncratic
characteristics of any proprietary funds.”) (citing Ret. Bd. of the Policemen’s Annuity & Benefit
Fund of the City of Chi. v. Bank of N.Y. Mellon, 775 F.3d 154, 159 (2d Cir. 2014)).




                                               22
       Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 23 of 34



exemption. While the Court declines Defendant’s request to determine these issues

as a matter of law on a motion to dismiss, the Court also holds that based on the

particular facts of this case, Plaintiff has not sufficiently pled a prohibited

transaction claim.

            1.       Statute of Limitations

      Defendants have moved to dismiss the majority of Plaintiff’s prohibited

transaction claims as time barred under ERISA’s statute of limitations, 29 U.S.C. §

1113. Described by the Second Circuit as “[h]eld together by chewing gum and

baling wire, the statute of limitations for breach of fiduciary duty actions brought

under ERISA provides:”

      No action may be commenced under this subchapter with respect to a
      fiduciary’s breach of any responsibility, duty, or obligation under this
      part, or with respect to a violation of this part, after the earlier of—

      (1) six years after (A) the date of the last action which constituted a
      part of the breach or violation, or (B) in the case of an omission, the
      latest date on which the fiduciary could have cured the breach or
      violation,                                                           or

      (2) three years after the earliest date on which the plaintiff had actual
      knowledge of the breach or violation;

      except that in the case of fraud or concealment, such action may be
      commenced not later than six years after the date of discovery of such
      breach or violation.

Caputo v. Pfizer, Inc., 267 F.3d 181, 188 (2d Cir. 2001) (quoting 29 U.S.C. § 1113).

Defendants’ Motion to Dismiss centers on the three year period under 29 U.S.C. §

1113(2), as Defendants contend that “Plaintiff’s receipt of account statements,




                                         23
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 24 of 34



which explicitly reveal the affiliated nature of the Plan’s investment options,

satisfies the ‘actual knowledge’ requirement.” (Defs.’ MTD Br. at 24.)

      “Courts have construed the ‘actual knowledge’ requirement strictly;

constructive knowledge is inadequate, rather, the plaintiff must have knowledge of

the facts or transaction that constituted the breach in order to trigger the statute

of limitations.” Lockhart v. S. Health Plan, Inc. Plan Adm’r, No. 4:04-CV-0006-

WLS-MSH, 2012 WL 1576160, at *6 (M.D. Ga. May 4, 2012) (quoting New Orleans

Emp’rs Int’l Lonshoreman’s Asscoc., AFL–CIO Pension Fund v. Mercer Inv.

Consultants, 635 F.Supp.2d 1351, 1378 (N.D. Ga. 2009)), aff’d sub nom. Lockhart

v. Blue Cross Blue Shield of Tennessee, 503 F. App’x 926 (11th Cir. 2013).

Therefore, “it is not enough that [a plaintiff] had notice that something was awry;

he must have had specific knowledge of the actual breach of duty upon which he

sues.” Id. (quoting Brock v. Nellis, 809 F.2d 753, 755 (11th Cir. 1987)) (internal

quotations omitted).

      A statute of limitations bar is “an affirmative defense, and . . . plaintiff[s]

[are] not required to negate an affirmative defense in [their] complaint.” La Grasta

v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004) (quoting Tregenza v.

Great American Communications Co., 12 F.3d 717, 718 (7th Cir.1993)). “Thus, ‘the

possible existence of a statute of limitations defense is not ordinarily a ground for

Rule 12(b)(6) dismissal unless the complaint itself establishes the defense.’”

Wildman v. Am. Century Servs., LLC, 237 F. Supp. 3d 902, 909 (W.D. Mo. 2017)

(quoting Walker v. Barrett, 650 F.3d 1198, 1203 (8th Cir. 2011)); see also Moreno


                                         24
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 25 of 34



v. Deutsche Bank Americas Holding Corp., No. 15 CIV. 9936 (LGS), 2016 WL

5957307, at *5 (S.D.N.Y. Oct. 13, 2016) (“Dismissal is not warranted based on

Defendants’ statute of limitations affirmative defense as it is not clear from the face

of the Complaint or judicially noticed court filings that Plaintiffs’ claims are time

barred under 29 U.S.C. § 1113.”); Dorman, No. 17-CV-00285-CW, 2018 WL

6803738, at *5 (“Defendants have not demonstrated actual knowledge that is clear

from the face of the complaint and judicially noticeable documents.”).

      Defendants base their statute of limitations argument not on allegations in

the Complaint, but rather on account statements and fee notices attached to their

Motion to Dismiss. Plaintiff does not dispute the authenticity of the attachments,

but disputes that these documents establish specific knowledge of an ERISA

violation. (Pl.’s Resp. Br. 20 (citing Stargel v. SunTrust Banks, Inc., 968 F. Supp.

2d 1215, 1232–33 (N.D. Ga. 2013), vacated on other grounds, 791 F.3d 1309 (11th

Cir. 2015).)

      When the Court is presented with matters outside the pleadings on a motion

to dismiss, the Court ordinarily must exclude the materials or treat the motion as

one for summary judgment under Federal Rule of Civil Procedure 56. Fed. R. Civ.

P. 12(d). Courts have crafted two exceptions to this rule. The first exception applies

where the fact or document in question is judicially noticeable under Federal Rule

of Evidence 201. See, e.g., In re ING Groep, N.V. ERISA Litig., 749 F. Supp. 2d

1338, 1345 (N.D. Ga. 2010). The second exception applies where “the plaintiff

refers to certain documents in the complaint and those documents are central to


                                          25
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 26 of 34



the plaintiff’s claim.” Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116

F.3d 1364 (11th Cir. 1997).

      Defendants argue that “[t]he Court may take judicial notice of the . . .

exhibits [attached to the Motion to Dismiss], as they are either required

disclosures, publicly filed documents, or documents on which Plaintiff relied in

bringing this action, and therefore ‘central to the complaint.’” (Defs.’ Br. MTD at 6

n.5 (citing In re ING Groep, N.V. ERISA Litig., 749 F. Supp. 2d 1338, 1344 (N.D.

Ga. 2010)). With respect to the 401(k) Plan itself, the Court agrees that Plaintiff’s

multiple references to the Plan and reliance on its contents provides sufficient

grounds for consideration of the Plan on a motion to dismiss. (See supra, note 2;

Am. Compl. ¶ 39; Defs.’ MTD Ex. 1, Doc 67-4.).

      As to the Form 5500 attachments, the Court will take judicial notice of the

Department of Labor filings solely for their existence and the fact of their filing, as

“there can be little question as to [their] authenticity, nor can the fact that such

statements or disclosures were thus publicly filed be reasonably questioned.”

Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999); Bryant v.

Avado Brands, Inc., 187 F.3d 1271, 1276–77 (11th Cir.1999); Terraza v. Safeway

Inc., 241 F. Supp. 3d 1057, 1067 (N.D. Cal. 2017) (taking judicial notice of form

5500 filings) (citing Almont Ambulatory Surgery Ctr., LLC v. UnitedHealth Grp.,

Inc., 99 F.Supp.3d 1110, 1126 (C.D. Cal. 2015) (taking judicial notice of Form 5500

filings)). However, this gains Defendants little, as the Court will not take judicial

notice of the truth of their contents or “one party’s opinion of how a matter of


                                          26
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 27 of 34



public record should be interpreted.” Almont Ambulatory Surgery Ctr., LLC v.

UnitedHealth Grp., Inc., 99 F. Supp. 3d 1110, 1126 (C.D. Cal. 2015) (quoting United

States v. S. California Edison Co., 300 F. Supp. 2d 964, 974 (E.D. Cal. 2004)

(internal quotations omitted), In re UnumProvident Corp. Sec. Litig., 396

F.Supp.2d 858, 875 (E.D.Tenn.2005) (“[T]he Court is careful to note it is only

taking judicial notice of the existence of these documents and the specific

statements and/or allegations contained within the documents. It would be

improper for the Court to rely upon these documents to determine disputed factual

issues and by taking judicial notice of these documents at this time the Court in no

way intends to make any determination as to the truth of any of the facts alleged

or otherwise asserted in the documents themselves.”).

      As to the account statements and fee disclosures, the request to take judicial

notice is denied. (Defs.’ MTD Exs. 2–4, 12–22). Defendants have failed to lay the

foundation necessary to demonstrate that the statements, which were “personally

addressed to Plaintiff” (Defs.’ Reply Br. at 12 n.8), or their contents, are judicially

noticeable under Federal Rule of Evidence 201(b). Furthermore, Defendants fail

to cite any particular allegations of the Complaint which would compel a

conclusion that the exact documents in question were relied upon by the Plaintiff

such that they were “central” to Plaintiff’s claim. See Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002).

      Faced with matters outside the pleadings and no applicable exception to

Rule 12(d), the Court will exclude these documents rather than convert


                                          27
         Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 28 of 34



Defendants’ motion to one for summary judgment. The Court finds consideration

of this issue to be premature at this stage of the proceeding, as it would require the

Court to resolve a fact dispute at the outset of the case that Defendants admit would

not be dispositive of all of Plaintiff’s claims, but only the prohibited transaction

claims. (Defs.’ Reply Br. at 12).

       Looking solely to the four corners of the Complaint, the Court cannot say

that “the complaint itself establishes the defense” of statute of limitations.

Wildman, 237 F. Supp. 3d at 909 (quoting Walker, 650 F.3d at 1203). Defendants

argue that the “essential fact” of Plaintiff’s prohibited transaction claims is that

“the Plan offers Invesco-affiliated funds.” (Defs.’ Br. MTD at 23). Defendants

mischaracterize Plaintiff’s prohibited transaction claims. Plaintiffs do not allege

that the selection of Invesco-affiliated funds was in and of itself the prohibited

transaction. Rather, Plaintiff alleges that the “transactions were for more than

reasonable compensation, not selected solely in the interests of Plan participants

and/or were on terms less favorable than could have been procured if the

transactions were the product of arm’s-length negotiations with outside investors.”

(Am. Compl. ¶ 134).9 To trigger the three-year statute of limitations, Defendants

must show more than Plaintiff’s knowledge of the transactions themselves, as

“plaintiff must still have actual knowledge of the facts necessary to constitute a

claim and those facts ‘could include necessary opinions of experts, knowledge of a


9 However, as the Court will hold in the following section, Plaintiff’s decision to plead his
prohibited transaction claim in such a sweeping way without sufficient factual allegations renders
the claims subject to dismissal.


                                               28
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 29 of 34



transaction’s harmful consequences, or even actual harm.’” Wildman, 237 F. Supp.

3d at 911 (quoting Caputo v. Pfizer, Inc., 267 F.3d 181, 193 (2d Cir. 2001); Gluck v.

Unisys Corp., 960 F.2d 1168, 1177 (3d Cir. 1992)). “Without more, Defendants have

not shown it is clear from the face of the amended complaint Plaintiffs knew of the

alleged prohibited transactions or had actual knowledge of the facts necessary to

constitute a claim.” Id. at 911–12. Accordingly, the Motion to Dismiss is DENIED

as to this ground, although in the event Plaintiff amends his complaint to state a

plausible prohibited transaction claim, Defendants remain free to renew this

argument at the summary judgment stage or at trial.

             2.    Reasonable Compensation Exemption and PTE 77–3

      As noted above, Plaintiff has alleged two prohibited transaction counts,

Counts III and IV. Plaintiff alleges that selecting affiliated funds constituted

prohibited transactions in that the transactions were between fiduciaries and the

plan or the plan and parties in interest and that the “transactions were for more

than reasonable compensation, not selected solely in the interests of Plan

participants and/or were on terms less favorable than could have been procured if

the transactions were the product of arm’s-length negotiations with outside

investors.” (Am. Compl. ¶ 134; see also id. ¶ 145).

      Defendants move to dismiss Counts III and IV of the Complaint under the

reasonable-compensation exemption of ERISA Section 408, 29 U.S.C. §

1108(b)(2), (c)(2). Defendants also note in their opening brief that “[Department

of Labor] regulations implementing ERISA expressly allow mutual fund advisors


                                         29
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 30 of 34



and their affiliates to invest in affiliated mutual funds.” (Defs.’ Br. MTD at 19 (citing

Dep’t of Labor PTE 77–3, 42 Fed. Reg. 18734 (Apr. 8, 1977))).

      “[T]he statutory exemptions established by § 1108 are defenses which must

be proven by the defendant.” Pledger v. Reliance Tr. Co., 240 F. Supp. 3d 1314,

1336 (N.D. Ga. 2017) (quoting Braden, 588 F.3d at 601) (internal quotations

omitted). Adjudication of the reasonable-compensation exemption is ordinarily

not appropriate on a motion to dismiss as “the section 408 exemptions are

affirmative defenses for pleading purposes, and so the plaintiff has no duty to

negate any or all of them.” Allen v. GreatBanc Trust Co., 835 F.3d 670, 676 (7th

Cir. 2016).

      Defendants argue that dismissal is appropriate because the fees which were

charged by the Invesco-affiliated funds “are within ranges found by other courts to

be reasonable as a matter of law.” (Defs.’ Br. MTD at 22.) Defendants rely on a

handful of cases for this proposition, several of which were decided on summary

judgment or upon facts submitted to the court. Tibble v. Edison Int’l, 729 F.3d 1110,

1118 (9th Cir. 2013), vacated, 135 S. Ct. 1823 (2015); Brotherston v. Putnam

Investments, LLC, No. CV 15-13825-WGY, 2017 WL 1196648, at *2 (D. Mass. Mar.

30, 2017) (facts submitted to the court), aff’d in part, vacated in part, remanded,

907 F.3d 17 (1st Cir. 2018); but see Loomis v. Exelon Corp., No. 06 CV 4900, 2009

WL 4667092, at *3 (N.D. Ill. Dec. 9, 2009) (discussing the fees in the context of a

motion to dismiss a breach of fiduciary claim), aff’d, 658 F.3d 667 (7th Cir. 2011);

Rosen v. Prudential Ret. Ins. & Annuity Co., No. 3:15-CV-1839 (VAB), 2016 WL


                                           30
          Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 31 of 34



7494320, at *15 (D. Conn. Dec. 30, 2016), aff’d, 718 F. App’x 3 (2d Cir. 2017)

(same).

      The Court is reluctant to reach the issue of reasonableness as a matter of law

on a motion to dismiss, and it agrees with the approach taken in Pledger, that

“those arguments are more appropriate for consideration on motions for summary

judgment.” Pledger, 240 F. Supp. 3d at 1335. The Court is also mindful that

Defendants bear the burden of raising affirmative defenses, and has reviewed the

Eighth Circuit’s decision in Braden, which held that an ERISA plaintiff need not

negate a reasonable compensation affirmative defense in the complaint. 588 F.3d

at 602.

      However, several features particular to the case at hand distinguish this case

from Braden. In Braden, the Court based its decision in part on the fact that the

Plaintiff “could not possibly show at this stage in the litigation that the revenue

sharing payments were unreasonable in proportion to the services rendered

because the trust agreement between Wal-Mart and Merrill Lynch required the

amounts of the payments to be kept secret.” 588 F.3d at 602. The Court noted that

“[i]t would be perverse to require plaintiffs bringing prohibited transaction claims

to plead facts that remain in the sole control of the parties who stand accused of

wrongdoing.” Id. (citing See Lowen, 829 F.2d at 1215).

      In this case, Plaintiff has not alleged he does not have access to the

compensation paid to parties in interest. In fact, he has pled the expense ratios of

two funds, EMET and GTDFX. However, he failed to plead the terms or expense


                                        31
        Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 32 of 34



ratios for every other fund, instead alleging generally that “the transactions were

for more than reasonable compensation, not selected solely in the interests of Plan

participants and/or were on terms less favorable than could have been procured if

the transactions were the product of arm’s-length negotiations with outside

investors.” (Am. Compl. ¶¶ 134, 145.) By boldly alleging such a sweeping scheme

by Defendants, but failing to allege such basic information as the amount of

compensation paid to Investment Manager Defendants, or terms as compared to

other funds (and where there is no allegation that such information is not available

to Plaintiff), Plaintiff may have avoided dismissal of his prohibited transfer claims

on statute of limitations grounds, but has rendered his prohibited transaction

claims subject to dismissal for failure to state a claim under Twombly and Iqbal

with sufficient particularity. Iqbal, 556 U.S. 662 at 678 (quoting Twombly, 550

U.S. at 570).

      Furthermore, the Court is concerned that some or all of these claims may be

barred by the Secretary of Labor’s Prohibited Transaction Exemption (PTE) 77–3,

as was the case in Patterson v. Capital Grp. Companies, Inc., No.

CV174399DSFPJWX, 2018 WL 748104, at *3 (C.D. Cal. Jan. 23, 2018). In

Patterson, the Court was faced with a prohibited transaction claim arising from

allegedly self-interested transactions by funds affiliated with the defendant

employer. The court noted in that the Secretary of Labor’s Prohibited Transaction

Exemption, “PTE 77–3 requires only that the fees charged be the company’s

standard fees.” Id. at *6 (citing Mehling v. New York Life Ins. Co., 163 F. Supp. 2d


                                         32
       Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 33 of 34



502, 510 (E.D. Pa. 2001); Shirk v. Fifth Third Bancorp, No. 05-CV-049, 2008 WL

4449024, at *14–15 (S.D. Ohio Sept. 26, 2008) (“PTE 77–3 provides that

employers . . . who offer their own proprietary funds to their employees in a 401(k)

Plan are only permitted to charge the Plan a single investment management fee.”).

      Although Plaintiff has “pled in [his] Amended Complaint that the exceptions

in § 408(b)(8) and PTE 77–3 do not apply in this action,” Krueger v. Ameriprise

Fin., Inc., No. 11-CV-02781 SRN/JSM, 2012 WL 5873825, at *17 (D. Minn. Nov.

20, 2012), he has done so in a conclusory way. (Am. Compl. ¶¶ 134, 145(d).) 10

Plaintiff does not plead what the fees or expense ratios are are, how they compare

to similar funds, or whether Investment Manager Defendants charge the Plan

different fees from their standard fees.      Plaintiff does not allege that this

information is not available to him. Accordingly, the Motion to Dismiss is

GRANTED, but Plaintiff’s request for leave to amend (Pl.’s Resp. Br. at 25 n.19)

is also GRANTED as to these counts as well.

IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint [Doc. 67.]. Plaintiff is also GRANTED




10see Leber v. Citigroup, Inc., No. 07 CIV. 9329 (SHS), 2010 WL 935442, at *10
(S.D.N.Y. Mar. 16, 2010) (“Plaintiffs’ contention that the exemptions are
affirmative defenses on which defendants carry the burden of proof misstates their
own burden: while establishing that a challenged transaction meets each of the
four conditions necessary for PTE 77–3 to apply might be a defendant’s burden if
in dispute, a complaint must allege a course of conduct actionable under the
relevant statute.”).

                                        33
       Case 1:18-cv-02551-AT Document 77 Filed 09/25/19 Page 34 of 34



leave to file an amended complaint. Plaintiff is DIRECTED to file an amended

complaint within 20 days of the date of entry of this Order. Defendants are

DIRECTED to file a responsive motion or pleading in the time and manner set

forth in Federal Rule of Civil Procedure 15(a)(3).

      IT IS SO ORDERED this 25th day of September, 2019.


                                      ___________________________________
                                      AMY TOTENBERG
                                      UNITED STATES DISTRICT JUDGE




                                        34
